United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT



                                  No. 96-2578


Nick G. Detrick,                          *
                                          *
                    Appellant,            *
                                          * Appeal         from      the     United
States
    v.                                    * District Court for the
                                          * Northern District of Iowa.
John J. Callahan,1 Acting                 *
Commissioner of Social                    *
Security,                                 *
                                          *
                    Appellee.             *


                    Submitted:         February 10, 1997

                             Filed:                   May 29, 1997


Before MCMILLIAN, HEANEY, and FAGG, Circuit Judges.


HEANEY, Circuit Judge.

    On January 30, 1986, Nick G. Detrick applied for both
social security disability benefits and supplemental
security income (SSI). He alleged disability beginning
in



      1
       John J. Callahan was appointed to serve as Acting Commissioner of Social
Security effective March 1, 1997. Therefore, the court has substituted John J. Callahan
for Shirley S. Chater pursuant to Fed. R. App. P. 43(c).
November 1985 due to inflammation and infection of the
left knee and recurrent episodes of a collapsed right
lung. After long and tortuous administrative and court
proceedings, Detrick was denied all but interim
disability benefits, which were paid pursuant to district
court order from January 1993 through May 14, 1996.

    In this appeal from the most recent ruling of the
Secretary, Detrick raises a number of procedural issues,
none of which have merit in our judgment. He also claims
that substantial evidence on the record as a whole does
not support the Secretary’s denial of either disability
or SSI.

    Detrick must prove that he was eligible for
disability benefits before December 31, 1986 because his
insured status expired on that date. In contrast, he is
still eligible for SSI benefits if he was disabled after
that date. We hold that there is substantial evidence on
the record as a whole to support the finding of the
Administrative Law Judge (ALJ) that Detrick was not
disabled during this period because of the extent of his
earnings before December 31, 1986.2 Therefore, we affirm


      2
        In contrast, substantial evidence on the record as a whole does not support the
Secretary’s view that Detrick’s post-1986 earnings precluded him from receiving SSI
benefits. He continued to live with his parents on their six-acre farm, and they provided
him with room and board, gave him spending money, and occasionally paid him for
work that he did around the farm. Although accepting food and shelter in another’s
household without contributing to expenses can trigger a one-third reduction in the level
of benefits, it is not a basis for denying SSI benefits. See 42 U.S.C. § 1382(a)(2)(A)
(defining unearned income); 20 C.F.R. § 416.1131(a) (one-third reduction rule).
Detrick also had some income from the sale of a few calves or cows that he raised.
The record does not reveal his net income from these sales. Thus, under 20 C.F.R. §
                                           2
the decision that Detrick is not eligible for disability
benefits.




416.75(c), the gross income from these sales cannot be considered substantial income
and serve to disqualify Detrick from receiving SSI benefits.
                                         3
    The more difficult question is whether substantial
evidence on the record as a whole supports the ALJ’s
decision that Detrick did not qualify for SSI after
December 31, 1986. The ALJ found that although Detrick
could no longer perform his work as a farm laborer, he
could do certain light work if he were not exposed to
dust, fumes, gas, or vapors and if he could keep his left
leg extended or place it on a stool.        Based on the
testimony of a vocational expert, the ALJ found that
Detrick could work as a ticket seller, cashier,
information clerk, assembler, or addresser.           The
Secretary must prove by substantial evidence that Detrick
can perform any work on a sustained basis “in the
sometimes competitive and stressful conditions in which
people work in the real world.” McCoy v. Schweiker, 683
F.2d 1138, 1147 (8th Cir. 1982). For the reasons stated
below, we do not believe that the Secretary has sustained
this burden.

    In our view, the record does not support the
vocational expert’s opinion that Detrick has the
intellectual capacity to perform most of the suggested
jobs in a competitive market. The expert’s opinion was
based on the faulty assumption that Detrick had a
twelfth-grade education.    In fact, Detrick missed the
seventh and eighth grades because of his disabilities.
His teachers and his mother decided that it would be best
for Detrick to move him to high school despite his lack
of academic readiness.       Detrick testified without
contradiction that he can read a newspaper; he does not
read books; he can write, but not well; he does not do
his own taxes; and his mother helps him with his social
security forms. It is a stretch of the imagination to

                            4
believe that he could perform all the duties of the
listed jobs on a day-to-day basis with his limited
educational background. Without question, Detrick does
not have the language development skills required to
perform three of the four suggested jobs.3 Although




      3
       For example, ticket sellers, information clerks, and addressers must possess the
following language skills:

      Reading:
            Read a variety of novels, magazines, atlases, and encyclopedias.
            Read safety rules, instructions in the use and maintenance of shop
            tools and equipment, and methods and procedures in mechanical
            drawing and layout work.
      Writing:
            Write reports and essays with proper format, punctuation, spelling,
            and grammar, using all parts of speech.
      Speaking:
            Speak before an audience with poise, voice control, and
            confidence, using correct English and well-modulated voice.

U.S. Dep’t of Labor, Dictionary of Occupational Titles (“DOT”), vol. 11, app. C at
1011 (4th ed. 1991); see also DOT § 211.467-030 (ticket seller); DOT § 237.367-022
(information clerk); DOT § 209.587-010 (addresser).
                                          5
some doctors and therapists have opined that if Detrick
were given the necessary educational training he might be
able to perform white-collar work, none has been offered
or provided. Thus, we cannot say there is substantial
evidence on the record as a whole that Detrick has the
intellectual capacity to perform substantially all of the
listed work.

    Although there is support in the record that Detrick
has the intellectual capacity to work at least as an
assembler, his physical limitations would prevent him
from performing that type of work and most of the other
suggested jobs as well.     In response to a carefully-
crafted hypothetical, the vocational expert said Detrick
could work assuming: (1) he could extend his leg or use
a stool while working, (2) his concentration would not be
limited by pain or sleeplessness, and (3) he would be
able to lie down for one hour during the work period.
Even if an employer would be willing to accommodate
Detrick by permitting him to use a stool at work, two
formidable conditions remain that limit his ability to
sustain employment in a competitive setting: the pain
and sleeplessness that he endures and the requirement
that he rest for one hour during the work day.




                            6
    Detrick and his mother testified under oath that
Detrick has pain in his left leg on a daily basis and
that he lies down twice a day for about one hour because
of the pain.    His frequent knee infections sometimes
require hospitalizations for months at a time, as was the
case most recently in 1994. He has been diagnosed with
osteoarthritis, and physicians have prescribed medication
for both pain and to relieve his knee infections. The
record is replete with evidence that Detrick has
complained of pain to his physicians ever since a
cancerous tumor was discovered and removed from his left
knee. (See Jt. App. at 282-86, 303, 308, 313, 322, 326,
337, 339, 460, 474, and 837.) In 1993, an orthopedic
specialist examined Detrick and reported:

    Mr. Detrick’s physical condition will continue
    to deteriorate as life goes on. Specifically,
    he will have an increasing problem with pain in
    his left knee with resultant change in his gait
    which will affect his entire back. He also has
    an intolerance for anti-inflammatory medicines.
    He is currently young and able to put up with
    pain and is trying hard to work with his
    disability . . . . He doesn’t have the stamina
    that a normal person would have.

    . . . .

    [T]his young man has a very unfortunate medical
    history with permanent, extensive damage to his
    left   leg . . . [which] is essentially
    nonfunctional. This will have dire consequences
    in the future, particularly with accelerated
    arthritis in the left lower extremity.     Also,
    because his left leg is shorter than the
    right[,] this will accelerate the degenerative
    process of his back so he will develop back pain
    that will tend to get worse with time.
                            7
(Jt. App. at 838.) Detrick’s physical limitations make
him unable to competitively perform the jobs to which the
ALJ determined Detrick was suited.

    In summary, the record does not support the view that
Detrick has had earnings since January 1, 1986 sufficient
to disqualify him for SSI benefits; his intellectual




                            8
capacity renders him unable to perform the duties of a
ticket seller, an addresser, or an information clerk.
Finally, his physical limitations make it impossible for
him to perform the work as an assembler or in most of the
other suggested jobs. We remand to the district court
with directions to remand to the Secretary to award SSI
benefits to Detrick from January 1, 1986 to the present,
excluding the period during which he received interim
benefits, in an amount to be determined by the Secretary
pursuant to the applicable regulations.

    A true copy.

        Attest.

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            9